Title: From Thomas Jefferson to John Wayles Eppes, 19 January 1821
From: Jefferson, Thomas
To: Eppes, John Wayles


Dear Sir

Jan. 19. 21.
Your favor of the 7th has been recieved & I sincerely congratulate you on the resolution of all your complaints with a regular & fixed gout. a severe fit now then with clear intervals of health is certainly preferable to a perpetual half sickness. it will relieve you too from medecine, as well known there is none for the gout but patience and flannel.I really think your allowance to Francis is abundant. of the expence of clothing I am not a judge; but experience has reduced to an axiom with teachers that with students their progress in learning is in the inverse proportion of their pocket-money. yet I think Francis will be more likely to lay out his surplus in books than in objects of dissipation. I am sorry they have lost Elliot; but the favor in which he seems to be with Dr Cooper, will fill all his time with what is useful. whether we shall open at the end of this year or 7. years hence will depend on the determination of the legislature to give us what is wanting. or throw it away on an impracticable plan of primary schools.  We have a severe winter. 33. I. of snow have already fallen, and the thermometer was this morning at 12 ½.ever & affectionately yoursTh: Jefferson